Case 1:21-cv-01138-DDD-SKC Document 14 Filed 06/14/21 USDC Colorado Page 1 of 2




                          THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:21-cv-01138-SKC

  ALPERT SIGNATURE HOMES, INC.,

  Plaintiff,

  v.

  OHIO SECURITY INSURANCE COMPANY,

  Defendant.


                                   NOTICE OF SETTLEMENT


          PLEASE TAKE NOTICE that Plaintiff Alpert signature Homes, by and through its

  undersigned counsel, GRIFFITHS LAW PC hereby advises the Court that the parties have agreed

  to a settlement of all claims between them. As a result, the parties will work diligently to

  consummate the settlement and submit a Stipulation for Dismissal within thirty (30) days.


          In light of the settlement, the parties respectfully request that the Court vacate all future

  scheduled appearances and deadlines


  Respectfully submitted this 14th day of June, 2021.

                                         GRIFFITHS LAW PC

                                         /s/ Duncan Griffiths
                                         Duncan Griffiths
                                         Kimberly Newton
                                         10375 Park Meadows Drive, suite 520
                                         Lone Tree, CO 80124
                                         (303) 858-8090
                                         duncan@griffithslawpc.com
Case 1:21-cv-01138-DDD-SKC Document 14 Filed 06/14/21 USDC Colorado Page 2 of 2




                                       knewton@griffithslawpc.com
                                       Attorneys for Plaintiff,
                                       Alpert Signature Homes




                                       CERTIFICATE OF SERVICE

        I hereby certify that on this 14th day of June, 2021, a true and correct copy of the foregoing

  NOTICE OF SETTLEMENT was served via CCEF to the following:


        Brian J. Spano
        Lewis Roca Rothgerber Christie, LLP
        1200 17th Street, Suite 3000
        Denver, CO 80202
        bspano@lewisroca.com


                                               /s/ Nixie K. Gasser
                                               Nixie K. Gasser




                                                  2
